Opinion issued December 14, 2006








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00381-CV



RONALD KAY DURST, Appellant

V.

HARSCO CORPORATION/PATENT CONSTRUCTION SYSTEMS,
Appellee



On Appeal from the 151st District Court
County, Texas
Trial Court Cause No. 2005-07305



MEMORANDUM OPINION	Appellant Ronald Kay Durst has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2006) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Ronald Kay Durst did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.